 1   LISA C. GILINGER LAW OFFICES
     LISA GILINGER
 2   635 N. Alisos Street
 3   Santa Barbara, California 93103-2557
     Telephone Number: 805-568-5370
 4
     Fax number: 805-568-5149
 5   E-mail: lisa@lisagilinger.com
 6   Attorney for Plaintiff

 7   NICOLA T. HANNA
 8   United States Attorney
     DAVID HARRIS
 9   Assistant United States Attorney
10   Chief, Civil Division
     JOANNE OSINOFF
11
     Assistant United States Attorney
12   Chief, General Civil Section
13   PAUL H. SACHELARI
     Special Assistant United States Attorney
14   Office of the General Counsel
15         160 Spear St., Ste 800
16         San Francisco, CA 94105
           Telephone: (415) 977-8933; Facsimile: (415) 744-0134
17         Email: Paul.Sachelari@ssa.gov
18   Attorneys for Defendant
19                          UNITED STATES DISTRICT COURT,
20                          CENTRAL DISTRICT OF CALIFORNIA
21
22   PILA CARMEN QUINTANAR,                  CASE NO. CV 19-1162-SVW-MAA
23                                          )
               Plaintiff,                   )
24   vs.                                    ) [Proposed]
25                                          ) ORDER AWARDING EAJA FEES
26   NANCY A. BERRYHILL,                    )
     Commissioner of Social Security,       )
27                                          )
28



                                             -1-
 1              Defendant.
 2
 3         IT IS HEREBY ORDERED that Plaintiff be awarded fees under the Equal

 4   Access to Justice Act in the amount of $3,762.85 (three thousand seven hundred sixty
 5   two dollars and eighty five cents), pursuant to 28 U.S.C. §2412(d).
 6         EAJA fees having been awarded, the government will consider the matter of the
 7   assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Ratliffe v. Astrue, 130
 8   S.Ct. 2521 (2010), the ability to honor the assignment will depend on whether the fees
 9   are subject to any offset allowed under the United States Department of the Treasury’s
10   Offset Program. After the order for EAJA fees is entered, the government will
11   determine whether they are subject to any offset.
12         Fees shall be made payable to Plaintiff, but if the Department of Treasury
13
     determines that Plaintiff does not owe a federal debt, then the government shall cause
14
     the payment fees, to be made directly to LAW OFFICES OF LISA C. GILINGER,
15
     pursuant to the assignment executed by Plaintiff. Any payments shall be delivered to
16
     Plaintiff’s counsel.
17
     DATE: November 12, 2019
18
19                                         _______________________________
                                           MARIA A. AUDERO
20                                         United States Magistrate Judge
21
22
23
24
25
26
27
28



                                               -2-
